DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/17/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to claim 7 is sufficient to obviate the 112(b) rejection thereof. Applicant's remarks state that they have amended claim 11 for clarity under 112(b). However the examiner respectfully notes that claim 11 has not been amended, and is therefore obliged to maintain the 112(b) rejection thereof, as described in the 112(b) section below.
Applicant's amendments to the independent claims are sufficient to overcome the prior interpretation of US 2014/0158371 (Hallundbaek), but are not sufficient to fully overcome the reference as discussed below.
Applicant first argues that Hallundbaek fails the "abandonment plug" recitations of the claim: "Applicant does not agree with the Examiner, as the inclusion of the "abandonment" object of the claim means that the plug has a specific purpose, which is to close the well with e.g. cement, while a production casing is used to assist in the production of the well. The person skilled in the art would know this and would not consider using a production casing for abandonment of a well" (top of page 6 of the as-filed response).

§2111.02 - Effect of Preamble, Subsection II - Preamble Statements Reciting Purpose or Intended Use: "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)." and "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation".
§2114 - Apparatus and Article Claims - Functional Language, Subsection II: Manner of Operating the Device Does Not Differentiate Apparatus Claim[s] From the Prior Art: '"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).'

The present apparatus claims are fully defined by the structure in the body of those claims, and the prior art teaches that structure. The mere conceptual possibility of using Hallundbaek to abandon a well is sufficient to meet the preamble. The claim does not 
After the positioning of figure 6 of Hallundbaek, the wellhead could be closed, and the operators could walk away from the well never to return and the well is abandoned. 
 If Applicant wishes to submit method claims for abandoning a well that involve the cementing et al that they currently argue, they may. However, Applicant has chosen to submit apparatus claims, which are patentable based off their recited structure, which the prior art teaches (as cited below).
The examiner also notes that cement is expressly taught as being used in the operation of Hallundbaek, as previously cited for claims 13 & 15 (¶ 85 of Hallundbaek).

Applicant also argues that Hallundbaek fails the "groove in an inner face" limitation: "Applicant respectfully submits that the cavity 55 shown in Hallundbaek cannot be seen as a groove, as a groove is a long narrow space, while a cavity may be seen as a hole, or an empty space between two surfaces. Thus, Applicant submits that the cavity 55 shown in Hallundbaek cannot be seen as a groove, as it is neither disclosed as being long nor narrow."
	This is not persuasive for several reasons. First, the "cavity 55" taught by Hallundbaek has the same cross-sectional shape, relative positioning, and function as "groove 5" of the present case: a trapezoidal cross section that does not extend entirely through the body in which it is formed.

	Further, Applicant's definition for "cavity" is equally applicable to a "groove". Does "groove 5" of the present case not define "an empty space between two surfaces" (the upper and lower surfaces of the groove) in exactly the same manner as Hallundbaek (and for the same purpose: to retain dogs of a running tool)?
	Additionally, the examiner notes that element 15 of Hallundbaek is called a "groove" and is (A) clearly shown as larger and deeper than "cavity 55" (in contrast to Applicant's assertions about the "narrow" structural requirements of "groove") and likewise has the same cross-section as "cavity 55" and "groove 5" of the present case: a trapezoidal cross section that does not extend entirely through the body in which it is formed.
	Finally, the examiner respectfully asserts that the structure of "cavity 55" reasonably and clearly shows Applicant's narrow definition of "groove": A long narrow space. It is "long" as it extends about the inner circumference, and is "narrow" because it is both not deep, and not "high" (as viewed in fig 9) relative to the overall structure. Applicant's arguments attempt to obfuscate the clear analogousness of the present "groove" (both as broadly claimed, and as narrowly disclosed) to the claimed "cavity". The examiner respectfully asserts that it well within the broadest reasonable interpretation to say that the "cavity 55" which contains "dogs 54" is a "groove".
	The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And the examiner notes that the shape of the presently disclosed "groove" is identical to that taught by Hallundbaek. Differing nomenclature may be used between the reference and the present case, but this is moot if the prior art reasonably teaches the structure.
	The examiner respectfully maintains the rejection of claim 1 over Hallundbaek under the interpretation outlined below. Applicant's amendments are sufficient to overcome the 102 rejection of claims 5-7, 16, & 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 is respectfully held as indefinite for the phrase "or similar disconnectable tubing" because "similar" is not a clear recitation and is subjective or relative. See MPEP §2173.05(b), subsection II(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 9, 11-13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0158371 (Hallundbaek).
Independent claim 1: Hallundbaek discloses a abandonment plug (fig 1) for plug and abandonment of a well (intended use; can be used to abandon the well), said abandonment plug comprising:
a first end part (Lower end 58 - fig 1. For the purposes of dependent claim 3, the "first end part" is drawn to the portion below the uppermost barrier 60) being closable or closed (via ball 56 - fig 2), a second end part (upper end of 52 - fig 9) being tubular (ibid) and having a groove in an inner face ("cavity 55" occupied by "dogs 54"- ¶ 62 & fig 9), an expandable metal sleeve arranged between the end parts ("annular barriers 60 with expandable sleeves 61" are metal as taught in ¶ 84. For the purposes of dependent claim 3, this is drawn to just the uppermost "annular barrier 60"), the end parts being more rigid than the expandable metal sleeve (only the sleeves are expanded when pressurized), and a unit ("tubing hanger running tool 53", with "dogs 54" and the unnumbered sleeve which defines "ball seat 62" - fig 1) releasably connected to the second tubular end part (This running tool assembly is disengagement from the upper end of the tubular: fig 6), the unit ("tubing hanger running tool 53", with "dogs 54" and the unnumbered sleeve which defines "ball seat 62" - fig 1) comprising:
at least one radially projectable fastening element ("dogs 54"),
a unit sleeve (unnumbered sleeve holding 54 and surrounding 16 - fig 9; appears to be labeled as 53 in figs 1-5), and
a piston movable in the unit sleeve ("ball seat 62" movable within the "unit sleeve" as defined above: transition between figs 4 & 5) for, in a first position (figs 1-3), forcing the radially projectable fastening element radially outwards in engagement with the groove during expansion of the metal sleeve (the "dogs 54" are forced radially outward by "ball seat 62" during expansion of the metal sleeve: transition between figs 2 & 3) and, in a second position (fig 5), being offset in relation to the radially projectable fastening element (ibid), allowing the radially projectable fastening element to move radially inwards (ibid; transition between figs 4 & 5).

	Dependent claims 3, 4, 8, 9, 11-13, & 15: Hallundbaek further discloses
Claim 3: the expandable metal sleeve (the uppermost "barrier 60" as discussed for claim 1 above) is mounted end-to-end to the first and second end parts (as defined in claim 1 above).

Claim 4: the piston is tubular (62 has a generally cylindrical body with an inner bore extending axially therethrough: figs 1-3).

Claim 8: the unit sleeve (unnumbered sleeve holding 54 and surrounding 16 - fig 9; appears to be labeled as 53 in figs 1-5) has a unit groove (groove in which 54 is located: fig 9) in which the radially projectable fastening element (54) is arranged (fig 9).

Claim 9: the piston (62) has a ball seat (62 is called a "ball seat": ¶ 63) for receiving a ball dropped into the well (ibid. A ball landing on the "ball seat" is not positively required by the claim. Rather the capability of such an interaction is all that is required).

Claim 11: the plug is configured to be connected to a workover pipe, drill pipe ("drill pip 57" - ¶ 62 & fig 2), coiled tubing, or similar disconnectable tubing.

Claim 12: the unit sleeve (unnumbered sleeve holding 54 and surrounding 16 - fig 9; appears to be labeled as 53 in figs 1-5) has a through-bore (clearly shown in figs 1-5 & 9 but not individually numbered) in which the piston slides (transition between figs 4 & 5).

Claim 13: A plug and abandonment system comprising the abandonment plug according to claim 1 (as described above) and a cement supply ("the fluid may be cement" - ¶ 85) or supply cement above the plug, below the plug, and/or in the plug (¶ 85).

Claim 15: disconnectable tubing connecting the cement supply with the plug (57 is disconnectable - transition between figs 5 & 6 - and supplies the fluid to the plug - fig 3 & ¶ 62 - which may be cement - ¶ 85).

Allowable Subject Matter
Claims 2, 5-7, 16, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
	Reasons for allowance were previously given for claim 2. The prior art does not teach nor suggest the limitations of claim 5 in combination with the features of claim 1. Claim 6 depends from claim 5 and claim 7 depends from claim 2.
	Claim 16 recites "the unit sleeve is sealed against an inner surface of the second end part, and the piston is sealed against an inner surface of the unit sleeve, thus closing the second end part". Hallundbaek teaches pressurizing the tubular to as much as 5,000 psi (¶s 62 & 66), which inherently requires seals to contain the pressure. Further, figure 9 shows the path of fluid flow through "fluid channel 10" in "element 7", thus showing some inherent level of suggested sealing between the "unit sleeve" and the "second end" and the "piston" and the "unit sleeve". However, at no point is the "second end" "closed" as recited in claim 16.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676